TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00595-CV


RCBS, LP, Appellant

v.

ERO International, LLP; Daniel Block; and Halff Associates, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-07-001442, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 Appellant RCBS, LP, has filed a motion to voluntarily dismiss its appeal against
appellees ERO International, LLP; Daniel Block; and Halff Associates, Inc,. pursuant to a
settlement agreement between the parties.  We grant the motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a).

  
						J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   April 15, 2009